In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 

No. 16‐4072 
CAUDILL SEED & WAREHOUSE CO., INC., 
                                                 Plaintiff‐Appellee, 

                                v. 

MARK D. ROSE, 
                                                        Defendant, 
                               and 
MMR FARMS LLC, 
                                            Third‐Party Appellant. 
                    ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, New Albany Division. 
      No. 4:15‐cv‐00004‐TWP‐TAB — Tanya Walton Pratt, Judge. 
                    ____________________ 

     ARGUED APRIL 10, 2017 — DECIDED AUGUST 18, 2017 
                 ____________________ 

   Before EASTERBROOK, ROVNER, and SYKES, Circuit Judges. 
   EASTERBROOK, Circuit Judge. Between 2007 and 2009 Rose 
Seeding  &  Sodding,  Inc.,  bought  more  than  $120,000  of 
products  on  credit  from  Caudill  Seed  &  Warehouse  Co.; 
Mark Rose, the principal owner and manager of Rose Seed‐
2                                                      No. 16‐4072 

ing,  personally  guaranteed  the  debt.  Neither  Rose  Seeding 
nor Rose paid any of the debt, and after cutting off deliveries 
Caudill Seed filed suit. While the litigation proceeded, Rose 
set  out  to  become  judgment‐proof.  By  the  time  a  district 
court ruled for Caudill Seed, see Caudill Seed & Warehouse Co. 
v. Rose Seeding & Sodding, Inc., 764 F. Supp. 2d 1022 (S.D. Ind. 
2010), Rose had given 440 acres of land to MMR Farms LLC, 
owned  by  his  son  Matt.  This  was  a  classic  fraudulent  con‐
veyance:  a  transfer  for  inadequate  consideration  (none) 
while unable to pay one’s debts. Rose followed up by filing 
for bankruptcy in  2011, having  paid  not one penny  of Cau‐
dill Seed’s judgment (then over $150,000, including  contrac‐
tual attorneys’ fees, and growing at 8% interest). 
    Caudill  Seed  began  an  adversary  proceeding  in  Rose’s 
bankruptcy and asked the judge to pull the 440 acres into the 
estate under 11 U.S.C. §548. The bankruptcy trustee made a 
similar request, which was settled for a payment of $100,000. 
The bankruptcy judge approved that settlement over Caudill 
Seed’s objection. Caudill  Seed then asked  the judge  to deny 
Rose  a  discharge.  Section  727(a)(2)  of  the  Bankruptcy  Code 
provides that a debtor who transferred property, during the 
year  before  bankruptcy  began,  with  the  intent  to  defeat  a 
creditor’s recovery, is not entitled to a discharge. 
    The  bankruptcy  judge  granted  Caudill  Seed’s  motion, 
and  that  decision  led  to  a  second  settlement.  To  get  a  dis‐
charge,  Rose reaffirmed his debt to Caudill Seed.  He prom‐
ised  to  pay  it  $100,000,  starting  with  an  immediate  $15,000. 
The agreement adds that failure to pay the full $100,000 enti‐
tles  Caudill  Seed  to  a  judgment  for  $300,000  (less  anything 
paid toward the $100,000). This reaffirmation agreement led 
No. 16‐4072                                                         3 

the  bankruptcy  judge  to  discharge  Rose’s  remaining  debts, 
other than the debt under the new agreement. 
     Rose  paid  the  first  installment  of  $15,000  but  nothing 
more. Caudill Seed might have asked the bankruptcy judge 
to  rescind  the  discharge  on  the  ground  that  Rose  was  still 
attempting  to  bilk  his  creditors.  Instead,  however,  Caudill 
Seed filed a new suit (under the diversity jurisdiction) based 
on the reaffirmation agreement. Rose ignored that suit, and a 
default judgment for $285,000 was entered. Predictably, Rose 
failed to pay. It’s not that he paid what he could but was un‐
able to satisfy the judgment; it is that he thumbed his nose at 
Caudill Seed and the federal court, paying nothing at all. 
    Next  Caudill  Seed  commenced  supplemental  collection 
proceedings.  These  depend  on  state  law,  see  Fed.  R.  Civ.  P. 
69(a)(1),  and  Caudill  Seed  contended  that,  under  Indiana 
law, it is entitled to execute on the land that had been fraud‐
ulently  conveyed  to  MMR  Farms.  That  got  Rose’s  attention, 
and  MMR’s  too.  They  do  not  deny  that  the  transfer  was  a 
fraudulent conveyance, but they insist that the settlement of 
the  Trustee’s  claim  in  the  bankruptcy  precludes  any  further 
action to collect Rose’s debts from the value of the 440 acres. 
Rose and MMR maintained that the settlement establishes a 
kind of issue preclusion that blocks recovery. 
    The  district  court  rejected  that  argument,  observing  that 
issue  preclusion  depends  on  an  actual  decision,  by  a  judge, 
that is necessary to the earlier litigation. 2016 U.S. Dist. LEXIS 
153204 (S.D. Ind. Nov. 4, 2016). MMR has appealed; Rose has 
not.  (Matt  Rose  also  purports  to  appeal,  but  he  was  not  a 
party in the district court.) 
4                                                       No. 16‐4072 

    We  agree  with  the  district  court’s  conclusion.  As  the 
American  Law  Institute  puts  it:  “When  an  issue  of  fact  or 
law is actually litigated and determined by a valid and final 
judgment,  and  the  determination  is  essential  to  the  judg‐
ment, the determination is conclusive in a subsequent action 
between  the  parties,  whether  on  the  same  or  a  different 
claim.” Restatement (Second) of Judgments §27 (1982) (blacklet‐
ter text). Whether the transfer of the 440 acres was a fraudu‐
lent conveyance was not actually litigated and decided in the 
bankruptcy.  Instead  the  Trustee’s  claim  was  settled.  There 
was  no  judicial  decision  other  than  one  approving  the  set‐
tlement—which  the  judge  did  on  the  ground  that  creditors 
were $100,000 to the good. The  decision  to  approve  the set‐
tlement  does  not  resolve  the  question  whether  a  fraudulent 
conveyance occurred. The closest the bankruptcy court came 
to resolving the subject was the decision in Caudill Seed’s fa‐
vor denying Rose a discharge under §727(a)(2). 
    A  litigant  who  invokes  a  settlement  is  not  relying  on  is‐
sue  preclusion.  The  appropriate  legal  defense  is  release. 
When approving the settlement, the bankruptcy judge twice 
used  the  word  “release”;  it  follows  from  this,  MMR  main‐
tains,  that  any  fraudulent‐conveyance  action  has  been  re‐
leased by the Trustee—and as the Trustee represented all of 
the  bankruptcy  estate’s  creditors,  the  release  would  bind 
Caudill  Seed.  That’s  possible,  of  course,  but  it  sure  would 
help  to  see  the  document  to  learn  what,  exactly,  was  re‐
leased. Yet MMR did not quote the release or include it in the 
appellate record. 
    We did a little digging and found the bankruptcy judge’s 
order approving the settlement. This order indeed refers to a 
release—a  release  by  Rose  and  MMR  Farms  of  “any  claims 
No. 16‐4072                                                           5 

that  he/she/it  may  have  against  the  Bankruptcy  Estate.”  We 
did  not  find  the  release  itself,  but  if  the  bankruptcy  judge’s 
description is correct then Rose and MMR Farms remain ex‐
posed  to  an  order  undoing  the  fraudulent  conveyance,  just 
as the district court held. 
    At  oral  argument  the  bench  asked  counsel  for  MMR 
whether it is the recipient, rather than the giver, of a release. 
Counsel was unable to point to any document in the record 
that releases MMR from a fraudulent‐conveyance action; in‐
deed,  counsel  conceded  that  the  trustee  had  not  released 
MMR. Four days later, however, counsel sent the court a let‐
ter stating that this concession is incorrect and that “after re‐
viewing  the  file”  he  discovered  a  mutual  release  dated  De‐
cember  2012  in  which  the  Trustee  releases  Rose  and  MMR 
from all known and unknown claims arising out of or relat‐
ed to the fraudulent‐conveyance action. 
    Counsel did not submit a copy of the release with the let‐
ter but offered to provide it on request. The proper next step 
would  have  been  to  ask  the  district  court  to  add  this  docu‐
ment  to  the  record  and  transmit  it  to  the  court  of  appeals. 
That was not done. The asserted release still is not in the rec‐
ord.  But  it  would  not  have  mattered  if  counsel  had  added 
the document to the record or sent it directly to us. 
    Release  is  an  affirmative  defense.  Fed.  R.  Civ.  P.  8(c)(1). 
Affirmative  defenses  must  be  raised  in  a  party’s  responsive 
pleading. Rose and MMR did not present the defense of re‐
lease  to  the  district  court  in  this  enforcement  proceeding; 
their  only  defense  was  issue  preclusion.  So  a  potential  de‐
fense of release was forfeited before the proceedings reached 
this  court.  Rose  and  MMR,  who  concocted  a  fraudulent 
transfer, tried to stiff Rose’s creditors, played games with the 
6                                                    No. 16‐4072 

bankruptcy  court  in  order  to  get  a  discharge  without  keep‐
ing the promise on which the discharge depended, and then 
thumbed  their  noses  at  the  proceeding  to  enforce  the  reaf‐
firmation agreement, have run out of chances. 
                                                       AFFIRMED